            Case 2:17-cv-01628-RFB-EJY Document 89 Filed 12/17/20 Page 1 of 5


1    AARON D. FORD
      Attorney General
2    Wade J. VanSickle (Bar No. 13604)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3216 (phone)
     (702) 486-3773 (fax)
6    Email: wvansickle@ag.nv.gov

7    Attorneys for Defendants Scherrie Bean, Paul Bitar,
     Alberto Buencamino, James Dzurenda, Jerry Howell,
8    Jennifer Nash, and Brian Williams

9

10                          UNITED STATES DISTRICT COURT

11                                  DISTRICT OF NEVADA

12    SHANNON CARTER,                                     Case No. 2:17-cv-01628-RFB-EJY
13                  Plaintiff,                            NOTICE OF APPEAL OF ORDER
                                                        GRANTING IN PART AND DENYING
14     v.                                                IN PART DEFENDANTS’ MOTION
                                                           FOR SUMMARY JUDGMENT
15    S. BEAN, BITAR, and J. NASH, et al.,                        [ECF No. 87]
16                  Defendants.
17          Defendants, Scherrie Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry

18   Howell, Jennifer Nash, and Brian Williams, by and through counsel, Aaron D. Ford,

19   Attorney General for the State of Nevada, and Wade J. VanSickle, Deputy Attorney

20   General, pursuant to FED. R. APP. P. 3(a)(1), FED. R. APP. P. 4(a) & 4(a)(1)(A), 9th CIR. R. 3–

21   6 and 28 U.S.C. § 1291, hereby appeal to the United States Court of Appeals for the Ninth

22   Circuit from this Court’s December 1, 2020, Order granting in part and denying in part

23   Defendants’ Motion for Summary Judgment (ECF No. 87). Because this Notice of Appeal

24   is being filed within thirty (30) days of the Order, this appeal has been timely brought.

25          It is noted that at the time of filing this Notice of Appeal, there is a pending motion

26   for reconsideration (ECF No. 88) filed on December 14, 2020. While it is possible that the

27   motion for reconsideration may extend the time for filing this Notice of Appeal, see FED. R.

28   APP. P. 4(a)(4)(A)(iv)&(vi), because that motion for reconsideration does not address

                                                    1

30
           Case 2:17-cv-01628-RFB-EJY Document 89 Filed 12/17/20 Page 2 of 5


1    qualified immunity, out of an abundance of caution and to ensure that the Notice is timely
2    filed, this Notice of Appeal is being filed today, which is seventeen (17) days following the
3    December 1, 2020 order. Defendants seek the Court of Appeals to seek review of, and
4    respectfully reverse should this Court not grant the currently pending motion for
5    reconsideration. To the extent the pending motion for reconsideration does stay the time
6    for filing this appeal, Defendants note that the Notice of Appeal “become effective . . . when
7    the order disposing of the [motion for reconsideration] is entered.” FED. R. APP. P.
8    4(a)(4)(B)(i). This Notice of Appeal is being brought pursuant to Fed. R. App. P. 3 & 4 and
9    28 U.S.C. § 1291, and Mitchell v. Forsyth, 472 U.S. 511, 526-27 (1985). Specifically, the
10   Defendants appeal the District Court’s denial of qualified immunity in denying the motion
11   for summary judgment.1
12         Specifically, the Appeal will be addressing whether Defendants Bean and Bitar are
13   entitled to qualified immunity on Plaintiff’s Eighth or First Amendment claim.2
14         In the Ninth Circuit, where, as here, the interlocutory claim is immediately

15   appealable, its filing divests the district court of jurisdiction to proceed with trial.3 In the

16   context of interlocutory qualified immunity appeals, the district court is automatically

17   divested of jurisdiction to proceed with trial pending appeal.4 The NDOC would suggest

18

19

20         1  See generally Knox v. Southwest Airlines, 124 F.3d 1103, 1107 (9th Cir. 1997) (“[W]e
     have jurisdiction over an interlocutory appeal from the denial of qualified immunity where
21
     the appeal focuses on whether the defendants violated a clearly established law given the
22   undisputed facts . . . .”).
            2 See ECF No. 87 at 12-13.
23          3  Chuman v. Wright, 960 F.2d 104 (Ninth Cir. 1992), citing United States v.
     Claiborne, 727 F.2d 842, 850, cert. denied, 469 U.S. 829, 105 S.Ct. 113, 83 L.Ed.2d 56
24
     (1984). To this end, the Sixth, Seventh, and Tenth Circuits have also addressed this issue
25   in the context of interlocutory qualified immunity appeals. Yates v. City of Cleveland, 941
     F.2d 444 (6th Cir.1991); Stewart v. Donges, 915 F.2d 572 (10th Cir.1990); Apostol v. Gallion,
26   870 F.2d 1335 (7th Cir.1989).
            4 Chuman at 105. The only exception for this proposition occurs if the District Court
27
     finds that the defendants’ claim of qualified immunity is frivolous or has been waived. The
28   District Court then must certify in writing that the defendants have forfeited the right to
     a pretrial appeal. Id.
                                                    2

30
           Case 2:17-cv-01628-RFB-EJY Document 89 Filed 12/17/20 Page 3 of 5


1    that the Chuman v. Wright jurisprudence would permit the District Court to proceed with

2    disposition of the motion for reconsideration, but not trial or any pre-trial motion practice.

3          The required Representation Statement pursuant to 9th CIR. R. 3–2(b) is attached
4    hereto.
5          Respectfully submitted this 17th day of December, 2020.

6                                            AARON D. FORD
                                             Attorney General
7
                                                 By: /s/ Wade J. VanSickle
8                                                Wade J. VanSickle (Bar No. 13604)
                                                 Deputy Attorney General
9                                                Attorneys for Defendants

10

11   ///

12

13   ///

14

15   ///

16

17   ///

18

19   ///

20

21   ///

22

23   ///

24

25   ///

26

27   ///

28

                                                   3

30
           Case 2:17-cv-01628-RFB-EJY Document 89 Filed 12/17/20 Page 4 of 5


1                               REPRESENTATION STATEMENT
2          Pursuant to FED. R. APP. P 12(a) & (b) and 9TH CIR. R. 3–2, Defendants, Scherrie
3    Bean, Paul Bitar, Alberto Buencamino, James Dzurenda, Jerry Howell, Jennifer Nash, and
4    Brian Williams note that the following individuals are the parties and counsel in this
5    matter:
6    The parties to this action are:
7    Plaintiff-Appellee Shannon Carter #70773
     Pro se
8    Warm Springs Correctional Center
     P.O. Box 7007
9    Carson City, NV 89702
10   Defendant Scherrie Bean
     Defendant Paul Bitar
11   Defendant Alberto Buencamino
     Defendant James Dzurenda,
12   Defendant Jerry Howell
     Defendant Jennifer Nash
13   Defendant Brian Williams
     D. Randall Gilmer (Nevada Bar No. 14001)
14    702.486.3427
     Wade J. VanSickle (Nevada Bar No. 13604)
15    702.486.3216
     Frank A. Toddre, II (Nevada Bar No. 11474)
16     702.486.3149
     Office of Attorney General
17   555 East Washington Avenue
     Suite 3900
18   Las Vegas, Nevada 89101
     Email: drgilmer@ag.nv.gov
19   Email: wvansickle@ag.nv.gov
     Email: ftoddre@ag.nv.gov
20

21

22

23

24

25

26

27

28

                                                  4

30
           Case 2:17-cv-01628-RFB-EJY Document 89 Filed 12/17/20 Page 5 of 5


1                                 CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on December 17, 2020, I electronically filed the foregoing NOTICE OF APPEAL
4    OF ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
5    MOTION FOR SUMMARY JUDGMENT, via this Court’s electronic filing system.
6    Parties that are registered with this Court’s electronic filing system will be served
7    electronically. For those parties not registered, service was made by emailing a copy to the
8    following:
9          Shannon Carter #70773
           Warm Springs Correctional Center
10         P.O. Box 7007
           Carson City, NV 89702
11         Email: wsccLawLibrary@doc.nv.gov
           Plaintiff, Pro Se
12
                                            /s/ Sheri Regalado
13                                          Sheri Regalado, an employee of the
                                            Office of the Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  5

30
